Exhibit 10.7

STEPSTONE GROUP INC.

2020 LONG-TERM INCENTIVE PLAN

ADOPTED BY THE BOARD: SEPTEMBER 8, 2020

APPROVED BY THE STOCKHOLDERS: SEPTEMBER 8, 2020

EFFECTIVE DATE: SEPTEMBER 15, 2020

 

1.

GENERAL.

(a)    Eligible Award Recipients. Employees, Directors, and Consultants are
eligible to receive Awards.

(b)    Available Awards. The Plan provides for the grant of the following
Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) Stock Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted
Stock Unit Awards; and (vi) Performance Stock Awards.

(c)    Purpose. This Plan, through the granting of Awards, is intended to help
the Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and provide a means by which the eligible recipients
may benefit from increases in the value of the Common Stock.

 

2.

ADMINISTRATION.

(a)    Administration by Board. The Board will administer the Plan. The Board
may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).

(b)    Powers of Board. The Board will have the power, subject to, and within
the limitations of, the express provisions of the Plan:

(i)    To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.

(ii)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Document, in a manner and
to the extent it will deem necessary or expedient to make the Plan or Award
fully effective.

(iii)    To settle all controversies regarding the Plan and Awards granted under
it.



--------------------------------------------------------------------------------

(iv)    To accelerate, in whole or in part, or to extend, in whole or in part,
the time during which an Award may be exercised or vest, or at which cash or
shares of Common Stock may be issued.

(v)    To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or an Award Document, suspension or termination of the Plan
will not materially impair a Participant’s rights under his or her
then-outstanding Award without his or her written consent except as provided in
subsection (viii) below.

(vi)    To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, adopting amendments relating to Incentive Stock
Options and nonqualified deferred compensation under Section 409A of the Code
and/or making the Plan or Awards granted under the Plan exempt from or compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law. If required
by applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, (E) materially extends the term of the
Plan, or (F) materially expands the types of Awards available for issuance under
the Plan. Except as otherwise provided in the Plan (including subsection
(viii) below) or an Award Document, no amendment of the Plan will materially
impair a Participant’s rights under an outstanding Award without the
Participant’s written consent.

(vii)    To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 422 of the Code regarding “incentive stock options”
or (B) Rule 16b-3 of Exchange Act or any successor rule, if applicable.

(viii)    To approve forms of Award Documents for use under the Plan and to
amend the terms of any one or more outstanding Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Award Documents for such Awards, subject to any
specified limits in the Plan that are not subject to Board discretion. A
Participant’s rights under any Award will not be impaired by any such amendment
unless the Company requests the consent of the affected Participant, and the
Participant consents in writing. However, a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights. In addition, subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Awards
without the affected Participant’s consent (A) to maintain the qualified status
of the Award as an Incentive Stock Option under Section 422 of the Code, (B) to
change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code, (C) to clarify
the manner of exemption from, or to bring the Award into compliance with,
Section 409A of the Code, or (D) to comply with other applicable laws or listing
requirements.

 

2



--------------------------------------------------------------------------------

(ix)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan and/or Award Documents.

(x)    To adopt such procedures and sub-plans as are necessary or appropriate
(A) to permit or facilitate participation in the Plan by persons eligible to
receive Awards under the Plan who are not citizens of, subject to taxation by,
or employed outside, the United States or (B) allow Awards to qualify for
special tax treatment in a jurisdiction other than the United States. Board
approval will not be necessary for immaterial modifications to the Plan or any
Award Document that are required for compliance with the laws of the relevant
jurisdiction.

(c)    Delegation to Committee.

(i)    General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee). Any delegation of administrative powers will be
reflected in resolutions, not inconsistent with the provisions of the Plan,
adopted from time to time by the Board or Committee (as applicable). The
Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to any subcommittee. Unless otherwise provided by
the Board, delegation of authority by the Board to a Committee, or to an Officer
or employee pursuant to Section 2(d), does not limit the authority of the Board,
which may continue to exercise any authority so delegated and may concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
some or all of the powers previously delegated. The Board has delegated
administration of the Plan to the Compensation Committee, who will serve for
such period of time as the Board may specify and whom the Board may remove at
any time.

(ii)    Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3 of the Exchange Act.

(d)    Delegation to an Officer. The Board may delegate to one (1) or more
Officers the authority to do one or both of the following, to the maximum extent
permitted by applicable law: (i) designate Employees who are not Officers to be
recipients of Stock Awards and the terms of such Stock Awards; and
(ii) determine the number of shares of Common Stock to be subject to such Stock
Awards granted to such Employees; provided, however, that the Board resolutions
regarding such delegation will specify the total number of shares of Common
Stock that may be subject to the Stock Awards granted by such Officer and that
such Officer may not grant a Stock Award to himself or herself. Any such Stock
Awards will be granted on a form that is substantially the same as the form of
Stock Award Document approved by the Committee or the Board for use in
connection with such Stock Awards, unless otherwise provided for in the
resolutions approving the delegation authority.

 

3



--------------------------------------------------------------------------------

(e)    Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board (or a duly authorized Committee, subcommittee or
Officer exercising powers delegated by the Board under this Section 2) in good
faith will not be subject to review by any person and will be final, binding and
conclusive on all persons.

 

3.

SHARES SUBJECT TO THE PLAN.

(a)    Share Reserve.

(i)    Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate maximum number of shares of Common Stock that may be issued pursuant
to Stock Awards from and after the Effective Date will not exceed 5,000,000
shares of Common Stock (the “Share Reserve”) plus any shares of Common Stock
added as a result of the “evergreen” provision in Section 3(a)(ii).

(ii)    The Share Reserve will automatically increase on January 1st of each
year beginning in 2021 and ending with a final increase on January 1, 2030, in
an amount equal to five percent (5%) of the total number of shares of Capital
Stock outstanding on December 31st of the preceding calendar year. The Board may
provide that there will be no January 1st increase in the Share Reserve for any
such year or that the increase in the Share Reserve for any such year will be a
smaller number of shares of Common Stock than would otherwise occur pursuant to
the preceding sentence.

(iii)    For clarity, the Share Reserve is a limitation on the number of shares
of Common Stock that may be issued under the Plan. As a single share may be
subject to grant more than once (e.g., if a share subject to a Stock Award is
forfeited, it may be made subject to grant again as provided in Section 3(b)
below), the Share Reserve is not a limit on the number of Stock Awards that can
be granted.

(iv)    Shares may be issued under the terms of this Plan in connection with a
merger or acquisition as permitted by Nasdaq Listing Rule 5635(c), NYSE Listed
Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.

(b)    Reversion of Shares to the Share Reserve. If a Stock Award or any portion
of a Stock Award (i) expires, is cancelled or forfeited or otherwise terminates
without all of the shares covered by the Stock Award having been issued or
(ii) is settled in cash (i.e., the Participant receives cash rather than stock),
such expiration, cancellation, forfeiture, termination or settlement will not
reduce (or otherwise offset) the number of shares of Common Stock that are
available for issuance under the Plan. If any shares of Common Stock issued
under a Stock Award are forfeited back to, reacquired at no cost by, or
repurchased at cost by the Company because of the failure to meet a contingency
or condition required to vest such shares in the Participant, then the shares
that are forfeited, reacquired or repurchased will revert to and again become
available for issuance under the Plan. Any shares retained and not issued by the
Company in satisfaction of tax withholding obligations on a Stock Award or as
consideration for the exercise or purchase price of a Stock Award will not
reduce (or otherwise offset) the number of shares of Common Stock that are
available for issuance under the Plan. Any shares reacquired by the Company (as

 

4



--------------------------------------------------------------------------------

distinguished from being retained without issuance by the Company) in
satisfaction of tax withholding obligations on a Stock Award, as consideration
for the exercise or purchase price of a Stock Award, or with the proceeds paid
by the Participant under the terms of a Stock Award, will again become available
for issuance under the Plan, but only if such reacquisition occurs during the
period beginning on the Effective Date and ending on the tenth (10th)
anniversary of the date on which the Company’s stockholders initially approved
the Plan.

(c)    Incentive Stock Option Limit. Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued on the exercise of Incentive Stock Options will be
5,000,000 shares of Common Stock.

(d)    Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise or shares classified as treasury
shares.

 

4.

ELIGIBILITY.

(a)    Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.

(b)    Ten Percent Stockholders. A Ten Percent Stockholder will not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
110% of the Fair Market Value on the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.

 

5.

PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Document will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Document or otherwise) the substance of each of the following provisions:

(a)    Term. Subject to Section 4(b) regarding Ten Percent Stockholders, no
Option or SAR will be exercisable after the expiration of 10 years from the date
of its grant or such shorter period specified in the Award Document.

(b)    Exercise Price. Subject to Section 4(b) regarding Ten Percent
Stockholders, the exercise or strike price of each Option or SAR will be not
less than 100% of the Fair Market Value

 

5



--------------------------------------------------------------------------------

of the Common Stock subject to the Option or SAR on the date the Award is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise or strike price lower than 100% of the Fair Market Value of the Common
Stock subject to the Award if such Award is granted pursuant to an assumption of
or substitution for another option or stock appreciation right pursuant to a
corporate transaction and in a manner consistent with the provisions of
Section 409A of the Code and, if applicable, Section 424(a) of the Code. Each
SAR will be denominated in shares of Common Stock equivalents.

(c)    Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The purchase price shall be denominated in U.S. dollars. The permitted
methods of payment are as follows:

(i)    by cash, check, bank draft or money order payable to the Company;

(ii)    pursuant to a program developed under Regulation T as promulgated by the
United States Federal Reserve Board or a successor regulation, or a similar rule
in a foreign jurisdiction of domicile of a Participant, that, prior to or
contemporaneously with the issuance of the stock subject to the Option, results
in either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the proceeds of sale of such stock;

(iii)    by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;

(iv)    by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company will accept cash
or other payment from the Participant to the extent of any remaining balance of
the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued. Shares of Common Stock will no longer be subject to
an Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

(v)    in any other form of legal consideration that may be acceptable to the
Board and specified in the applicable Award Document.

(d)    Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Award Document evidencing
such SAR. The appreciation distribution payable on the exercise of a SAR will be
not greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a

 

6



--------------------------------------------------------------------------------

number of shares of Common Stock equal to the number of Common Stock equivalents
in which the Participant is vested under such SAR (with respect to which the
Participant is exercising the SAR on such date), over (B) the aggregate strike
price of the number of Common Stock equivalents with respect to which the
Participant is exercising the SAR on such date. The appreciation distribution
may be paid in Common Stock, in cash, in any combination of the two or in any
other form of consideration, as determined by the Board and contained in the
Award Document evidencing such SAR.

(e)    Transferability of Options and SARs. The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board determines. In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options and
SARs will apply:

(i)    Restrictions on Transfer. An Option or SAR will not be transferable
except by will or by the laws of descent and distribution (or pursuant to
subsections (ii), (iii) and (iv) below), and will be exercisable during the
lifetime of the Participant only by the Participant. The Board may permit
transfer of the Option or SAR in a manner that is not prohibited by applicable
tax and securities laws. Except as explicitly provided herein, neither an Option
nor a SAR may be transferred for consideration.

(ii)    Domestic Relations Orders. Subject to the approval of the Board or a
duly authorized Officer, an Option or SAR may be transferred pursuant to the
terms of a domestic relations order, official marital settlement agreement or
other divorce or separation instrument as permitted by U.S. Treasury Regulation
1.421-1(b)(2) or other applicable law. If an Option is an Incentive Stock
Option, such Option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

(iii)    Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate will be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. However, the Company may prohibit
designation of a beneficiary at any time, including due to any conclusion by the
Company that such designation would be inconsistent with the provisions of
applicable laws.

(iv)    Permitted Transfers. The Participant to whom an Option or SAR is
initially granted may transfer such Award to any “family member” of such
Participant (as such term is defined in Section A.1(a)(5) of the General
Instructions to Form S-8 under the Securities Act (“Form S-8”)), to trusts
solely for the benefit of such family members and to partnerships in which such
family members and/or trusts are the only partners; provided that, (i) as a
condition thereof, the transferor and the transferee must execute a written
agreement containing such terms as specified by the Board, and (ii) the transfer
is pursuant to a gift or a domestic relations order to the extent permitted
under the General Instructions to Form S-8. Except to the extent specified
otherwise in the agreement the Board provides for the Participant and transferee
to execute, all

 

7



--------------------------------------------------------------------------------

vesting, exercisability and forfeiture provisions that are conditioned on the
Participant’s continued employment or service shall continue to be determined
with reference to the Participant’s employment or service (and not to the status
of the transferee) after any transfer of an Award pursuant to this
Section 5(e)(iv), and the responsibility to pay any taxes in connection with an
Award shall remain with the Participant notwithstanding any transfer other than
by will or intestate succession.

(f)    Vesting Generally. The total number of shares of Common Stock subject to
an Option or SAR may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option or SAR may be subject to
such other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of performance goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options or SARs may vary. The provisions of this Section 5(f) are
subject to any Option or SAR provisions governing the minimum number of shares
of Common Stock as to which an Option or SAR may be exercised.

(g)    Termination of Continuous Service. Except as otherwise provided in the
applicable Award Document, or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) within the period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service and
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Document. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR will terminate.

(h)    Extension of Termination Date. Except as otherwise provided in the
applicable Award Document, or other agreement between the Participant and the
Company, if the exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause and other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option or SAR will terminate on
the earlier of (i) the expiration of a total period of three (3) months (that
need not be consecutive) after the termination of the Participant’s Continuous
Service during which the exercise of the Option or SAR would not be in violation
of such registration requirements, and (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Document. In addition, unless
otherwise provided in a Participant’s applicable Award Document, or other
agreement between the Participant and the Company, if the sale of any Common
Stock received upon exercise of an Option or SAR following the termination of
the Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, and the Company does not waive the potential
violation of the policy or otherwise permit the sale, or allow the Participant
to surrender shares of Common Stock to the Company in satisfaction of any
exercise price and/or any withholding obligations under Section 8(h), then the
Option or SAR will terminate on the earlier of (i) the expiration of a period of
months (that need not be consecutive) equal to the applicable post-termination
exercise period after the termination of the Participant’s Continuous Service
during which the sale of the Common Stock received upon exercise of the Option
or SAR would not be in violation of the Company’s insider trading policy, or
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Document.

 

8



--------------------------------------------------------------------------------

(i)    Disability of Participant. Except as otherwise provided in the applicable
Award Document, or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date 12 months following such termination of
Continuous Service, and (ii) the expiration of the term of the Option or SAR as
set forth in the applicable Award Document. If, after termination of Continuous
Service, the Participant does not exercise his or her Option or SAR within the
applicable time frame, the Option or SAR (as applicable) will terminate.

(j)    Death of Participant. Except as otherwise provided in the applicable
Award Document, or other agreement between the Participant and the Company, if
(i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in this Plan or the applicable Award Document, or other agreement
between the Participant and the Company, for exercisability after the
termination of the Participant’s Continuous Service (for a reason other than
death), then the Option or SAR may be exercised (to the extent the Participant
was entitled to exercise such Option or SAR as of the date of death) by the
Participant’s estate, by a person who acquired the right to exercise the Option
or SAR by bequest or inheritance or by a person designated to exercise the
Option or SAR upon the Participant’s death, but only within the period ending on
the earlier of (i) the date 12 months following the date of death, and (ii) the
expiration of the term of such Option or SAR as set forth in the applicable
Award Document. If, after the Participant’s death, the Option or SAR is not
exercised within the applicable time frame, the Option or SAR will terminate.

(k)    Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Document or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate upon the date
on which the event giving rise to the termination for Cause first occurred, and
the Participant will be prohibited from exercising his or her Option or SAR from
and after the date on which the event giving rise to the termination for Cause
first occurred (or, if required by law, the date of termination of Continuous
Service). If a Participant’s Continuous Service is suspended pending an
investigation of the existence of Cause, all of the Participant’s rights under
the Option or SAR will also be suspended during the investigation period.

(l)    Non-Exempt Employees. If an Option or SAR is granted to an Employee who
is a non-exempt employee for purposes of the U.S. Fair Labor Standards Act of
1938, as amended, the Option or SAR will not be first exercisable for any shares
of Common Stock until at least 6 months following the date of grant of the
Option or SAR (although the Award may vest prior to such date). Consistent with
the provisions of the U.S. Worker Economic Opportunity Act, (i) if such
non-exempt Employee dies or suffers a Disability, (ii) upon a Change in Control
in which such Option or SAR is not assumed, continued, or substituted, or
(iii) upon the non-exempt Employee’s retirement (as such term may be defined in
the non-exempt Employee’s applicable Award Document, in another agreement
between the non-exempt Employee and the Company, or,

 

9



--------------------------------------------------------------------------------

if no such definition, in accordance with the Company’s then current employment
policies and guidelines), the vested portion of any Options and SARs may be
exercised earlier than 6 months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
Employee in connection with the exercise or vesting of an Option or SAR will be
exempt from his or her regular rate of pay. To the extent permitted and/or
required for compliance with the U.S. Worker Economic Opportunity Act to ensure
that any income derived by a non-exempt Employee in connection with the
exercise, vesting or issuance of any shares under any other Stock Award will be
exempt from such employee’s regular rate of pay, the provisions of this
paragraph will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Documents.

(m)    Except as provided upon the occurrence of a corporate event as described
in Section 9, no Option or SAR granted under the Plan may be (i) amended to
decrease the exercise price thereof, (ii) cancelled in exchange for the grant of
any new Option or SAR with a lower exercise price, (iii) cancelled in exchange
for the grant of any Restricted Stock Award, Restricted Stock Unit Award or any
other Stock Award that is not an Option or SAR, (iv) repurchased by the Company
or any Subsidiary, (v) otherwise subject to any action that would be treated
under generally accepted accounting principles as a “repricing” of such Option
or SAR, or (vi) amended, modified, or otherwise altered by any other action that
has the same effect as any of the foregoing, in each case unless such action is
first approved by the Company’s stockholders.

 

6.

PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a)    Restricted Stock Awards. Each Restricted Stock Award Document will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse, or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Documents may change from time to time, and
the terms and conditions of separate Restricted Stock Award Documents need not
be identical. Each Restricted Stock Award Document will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i)    Consideration. A Restricted Stock Award may be awarded in consideration
for (A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

(ii)    Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Document may be subject to forfeiture to the Company in accordance with a
vesting schedule and subject to such conditions as may be determined by the
Board.

(iii)    Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right, any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Document.

 

10



--------------------------------------------------------------------------------

(iv)    Transferability. Common Stock issued pursuant to an Award, and rights to
acquire shares of Common Stock under the Restricted Stock Award Document, will
be transferable by the Participant only upon such terms and conditions as are
set forth in the Restricted Stock Award Document, as the Board determines in its
sole discretion, so long as such Common Stock remains subject to the terms of
the Restricted Stock Award Document.

(v)    Dividends. Any dividends paid on Restricted Stock will be subject to the
same vesting and forfeiture restrictions as apply to the shares subject to the
Restricted Stock Award to which they relate.

(b)    Restricted Stock Unit Awards. Each Restricted Stock Unit Award Document
will be in such form and will contain such terms and conditions as the Board
deems appropriate. The terms and conditions of Restricted Stock Unit Award
Documents may change from time to time, and the terms and conditions of separate
Restricted Stock Unit Award Documents need not be identical. Each Restricted
Stock Unit Award Document will conform to (through incorporation of the
provisions hereof by reference in the Agreement or otherwise) the substance of
each of the following provisions:

(i)    Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii)    Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii)    Payment. A Restricted Stock Unit Award may be settled by the delivery
of shares of Common Stock, their cash equivalent, any combination thereof or in
any other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Document.

(iv)    Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v)    Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Document. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any dividend equivalents and/or
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all of the same terms and
conditions of the underlying Restricted Stock Unit Award Document to which they
relate.

 

11



--------------------------------------------------------------------------------

(vi)    Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Document, or other
agreement between the Participant and the Company, such portion of the
Restricted Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.

(c)    Performance Awards.

(i)    Performance Stock Awards. A Performance Stock Award is a Stock Award that
is payable (including that may be granted, vest or exercised) contingent upon
the attainment during a Performance Period of the achievement of certain
performance goals. A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the performance goals to be achieved during the Performance
Period, and the measure of whether and to what degree such performance goals
have been attained will be conclusively determined by the Committee, the Board,
or an authorized Officer, in its sole discretion. In addition, to the extent
permitted by applicable law and the applicable Award Document, the Board may
determine that cash may be used in payment of Performance Stock Awards.

(ii)    Board Discretion. The Committee, the Board, or an authorized Officer, as
the case may be, retains the discretion to reduce or eliminate the compensation
or economic benefit due upon attainment of performance goals and to define the
manner of calculating the performance criteria it selects to use for a
Performance Period.

 

7.

COVENANTS OF THE COMPANY.

(a)    Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.

(b)    Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of an Award or the subsequent issuance of cash or Common
Stock pursuant to the Award if such grant or issuance would be in violation of
any applicable securities law.

(c)    No Obligation to Notify or Minimize Taxes. The Company will have no duty
or obligation to any Participant to advise such holder as to the time or manner
of exercising such Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise

 

12



--------------------------------------------------------------------------------

advise such holder of a pending termination or expiration of an Award or a
possible period in which the Award may not be exercised. The Company has no duty
or obligation to, and does not undertake to, provide tax advice or to minimize
the tax consequences of an Award to the holder of such Award.

 

8.

MISCELLANEOUS.

(a)    Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards will constitute general funds of
the Company.

(b)    Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the latest date that all necessary corporate action has
occurred and all material terms of the Award (including, in the case of stock
options, the exercise price thereof) are fixed, unless otherwise determined by
the Board, regardless of when the documentation evidencing the Award is
communicated to, or actually received or accepted by, the Participant. In the
event that the corporate records (e.g., Board consents, resolutions or minutes)
documenting the corporate action constituting the grant contain terms (e.g.,
exercise price, vesting schedule or number of shares) that are inconsistent with
those in the Award Document as a result of a clerical error in the papering of
the Award Document, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Document.

(c)    Stockholder Rights. No Participant will be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to a Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Stock Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to such Stock Award has been entered into the books and
records of the Company.

(d)    No Employment or Other Service Rights. Nothing in the Plan, any Award
Document or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or any other capacity or will affect the right of the
Company or an Affiliate to terminate (i) the employment of an Employee with or
without notice and with or without cause, including, but not limited to, Cause,
(ii) the service of a Consultant pursuant to the terms of such Consultant’s
agreement with the Company or an Affiliate, or (iii) the service of a Director
pursuant to the organizational documents of the Company or an Affiliate
(including articles of incorporation and bylaws), and any applicable provisions
of the corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

(e)    Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence), or the Participant’s role or primary responsibilities are
changed to a level that, in the Board’s determination does not justify the
Participant’s unvested

 

13



--------------------------------------------------------------------------------

Awards, and such reduction or change occurs after the date of grant of any Award
to the Participant, the Board has the right in its sole discretion to (i) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (ii) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

(f)    Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds USD$100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

(g)    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award, and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, will be inoperative if (i) the issuance of the shares upon
the exercise of a Stock Award or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act, or (ii) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

(h)    Withholding Obligations. Unless prohibited by the terms of an Award
Document, the Company may, in its sole discretion, satisfy any national, state,
local or other tax withholding obligation relating to an Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Award (only up to the amount permitted that will not cause
an adverse accounting consequence or cost); (iii) withholding cash from an Award
settled in cash; (iv) withholding payment from any amounts otherwise payable to
the Participant, including proceeds from the sale of shares of Common Stock
issued pursuant to a Stock Award; or (v) by such other method as may be set
forth in the Award Document.

 

14



--------------------------------------------------------------------------------

(i)    Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto), or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(j)    Deferrals. To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code (to the extent applicable to a
Participant). Consistent with Section 409A of the Code, the Board may provide
for distributions while a Participant is still an employee or otherwise
providing services to the Company. The Board is authorized to make deferrals of
Awards and determine when, and in what annual percentages, Participants may
receive payments, including lump sum payments, following the Participant’s
termination of Continuous Service, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

(k)    Compliance with Section 409A. Unless otherwise expressly provided for in
an Award Document, or other agreement between the Participant and the Company,
the Plan and Award Documents will be interpreted to the greatest extent possible
in a manner that makes the Plan and the Awards granted hereunder exempt from
Section 409A of the Code, to the extent that Section 409A of the Code is
applicable to an Award, and, to the extent not so exempt, in compliance with
Section 409A of the Code. If the Board determines that any Award granted
hereunder is subject to Section 409A of the Code, the Award Document evidencing
such Award will incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code, and to the extent an
Award Document is silent on terms necessary for compliance, such terms are
hereby incorporated by reference into the Award Document. Notwithstanding
anything to the contrary in this Plan (and unless the Award Document
specifically provides otherwise), if the shares of Common Stock are publicly
traded, and if a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code and the Participant is otherwise subject to
Section 409A of the Code, no distribution or payment of any amount that is due
because of a “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) will be issued or paid
before the date that is six (6) months following the date of such Participant’s
“separation from service” or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A of the Code, and any amounts so deferred will be paid in a lump sum
on the day after such six (6) month period elapses, with the balance paid
thereafter on the original schedule.

(i)    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Document as the Board determines
necessary or appropriate, including, but not limited to, a reacquisition right
in respect of previously acquired shares of Common Stock or other cash or
property upon the occurrence of

 

15



--------------------------------------------------------------------------------

Cause. No recovery of compensation under such a clawback policy will be an event
giving rise to a right to resign for “good reason” or “constructive termination”
(or similar term) under any agreement with the Company or an Affiliate.

 

9.

ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a)    Capitalization Adjustments. In the event of a Capitalization Adjustment,
the Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a); (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c); and (iii) the
class(es) and number of securities or other property and value (including price
per share of stock) subject to outstanding Stock Awards. The Board will make
such adjustments, and its determination will be final, binding and conclusive.

(b)    Dissolution or Liquidation. Except as otherwise provided in the Stock
Award Document, or other agreement between the Participant and the Company, in
the event of a dissolution or liquidation of the Company, all outstanding Stock
Awards (other than Stock Awards consisting of vested and outstanding shares of
Common Stock not subject to a forfeiture condition or the Company’s right of
repurchase) will terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service; provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Stock Awards have not previously expired or
terminated) before the dissolution or liquidation is completed but contingent on
its completion.

(c)    Change in Control. The following provisions will apply to Awards in the
event of a Change in Control unless otherwise provided in the instrument
evidencing the Award or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of an Award. In the event of a Change in Control,
then, notwithstanding any other provision of the Plan, the Board will take one
or more of the following actions with respect to each outstanding Award,
contingent upon the closing or completion of the Change in Control:

(i)    arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Award or to substitute a similar award for the Award (including, but not limited
to, an award to acquire the same consideration per share paid to the
stockholders of the Company pursuant to the Change in Control);

(ii)    arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to the Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

 

16



--------------------------------------------------------------------------------

(iii)    accelerate the vesting, in whole or in part, of the Award (and, if
applicable, the time at which the Award may be exercised) to a date prior to the
effective time of such Change in Control as the Board will determine (or, if the
Board will not determine such a date, to the date that is 5 days prior to the
effective date of the Change in Control), with such Award terminating if not
exercised (if applicable) at or prior to the effective time of the Change in
Control, and with such exercise reversed if the Change in Control does not
become effective;

(iv)    arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Award;

(v)    cancel or arrange for the cancellation of the Award, to the extent not
vested or not exercised prior to the effective time of the Change in Control, in
exchange for such cash consideration, if any, as the Board, in its reasonable
determination, may consider appropriate as an approximation of the value of the
canceled Award, taking into account the value of the Common Stock subject to the
canceled Award, the possibility that the Award might not otherwise vest in full,
and such other factors as the Board deems relevant; and

(vi)    cancel or arrange for the cancellation of the Award, to the extent not
vested or not exercised prior to the effective time of the Change in Control, in
exchange for a payment, in such form as may be determined by the Board equal to
the excess, if any, of (A) the value in the Change in Control of the property
the Participant would have received upon the exercise of the Award immediately
prior to the effective time of the Change in Control, over (B) any exercise
price payable by such holder in connection with such exercise.

The Board need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Board may take
different actions with respect to the vested and unvested portions of an Award.

In the absence of any affirmative determination by the Board at the time of a
Change in Control, each outstanding Award will be assumed or an equivalent Award
will be substituted by such successor corporation or a parent or subsidiary of
such successor corporation (the “Successor Corporation”), unless the Successor
Corporation does not agree to assume the Award or to substitute an equivalent
Award, in which case the vesting of such Award will accelerate in its entirety
(along with, if applicable, the time at which the Award may be exercised) to a
date prior to the effective time of such Change in Control as the Board will
determine (or, if the Board will not determine such a date, to the date that is
5 days prior to the effective date of the Change in Control), with such Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Change in Control, and with such exercise reversed if the Change in
Control does not become effective.

(d)    Acceleration of Awards upon a Change in Control. An Award may be subject
to additional acceleration of vesting and exercisability upon or after a Change
in Control as may be provided in the Award Document for such Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration will
occur.

 

17



--------------------------------------------------------------------------------

10.

TERMINATION OR SUSPENSION OF THE PLAN.

The Board or the Compensation Committee may suspend or terminate the Plan at any
time. The Plan will have no fixed expiration date; provided, however, that no
Incentive Stock Option may be granted more than 10 years after the later of
(i) the Adoption Date and (ii) the adoption by the Board of any amendment to the
Plan that constitutes the adoption of a new plan for purposes of Section 422 of
the Code. No Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.

 

11.

EFFECTIVE DATE OF PLAN; TIMING OF FIRST GRANT OR EXERCISE.

The Plan shall come into existence on the Effective Date and no Award may be
granted under the Plan prior to the Effective Date. In addition, no Stock Award
may be exercised (or, in the case of a Restricted Stock Award, Restricted Stock
Unit Award, or Performance Stock Award, may be granted) unless and until the
Plan has been approved by the stockholders of the Company, which approval will
be within 12 months before or after the Adoption Date.

 

12.

CHOICE OF LAW.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.

DEFINITIONS.

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

(a)    “Adoption Date” means the date the Plan is adopted by the Board.

(b)    “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.

(c)    “Award” means a Stock Award.

(d)    “Award Document” means a written agreement between the Company and a
Participant, or a written notice issued by the Company to a Participant,
evidencing the terms and conditions of an Award.

(e)    “Board” means the Board of Directors of the Company.

(f)    “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.

(g)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger,

 

18



--------------------------------------------------------------------------------

consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, reverse stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other similar
equity restructuring transaction, as that term is used in Financial Accounting
Standards Board Accounting Standards Codification Topic 718 (or any successor
thereto). Notwithstanding the foregoing, the conversion of any convertible
securities of the Company will not be treated as a Capitalization Adjustment.

(h)    “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company or any Affiliate defining such
term and, in the absence of such agreement, such term means, with respect to a
Participant, the occurrence of any of the following events: (i) Participant’s
failure substantially to perform his or her duties and responsibilities to the
Company or any Affiliate or violation of a policy of the Company or any
Affiliate; (ii) Participant’s commission of any act of fraud, embezzlement,
dishonesty or any other misconduct that has caused or is reasonably expected to
result in injury to the Company or any Affiliate; (iii) unauthorized use or
disclosure by Participant of any proprietary information or trade secrets of the
Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company or any
Affiliate; or (iv) Participant’s breach of any of his or her obligations under
any written agreement or covenant with the Company or any Affiliate. The
determination as to whether a Participant is being terminated for Cause will be
made in good faith by the Company and will be final and binding on the
Participant. Any determination by the Company that the Continuous Service of a
Participant was terminated with or without Cause for the purposes of outstanding
Awards held by such Participant will have no effect upon any determination of
the rights or obligations of the Company, any Affiliate or such Participant for
any other purpose.

(i)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

 

19



--------------------------------------------------------------------------------

(ii)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing 50% or more of
the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) 50% or more of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii)    there is consummated a sale, lease, license or other disposition of all
or substantially all of the consolidated assets of the Company and its
Subsidiaries or any consolidated subsidiaries of the Company, other than a sale,
lease, license or other disposition of all or substantially all of the
consolidated assets of the Company and its Subsidiaries or any consolidated
subsidiaries of the Company to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; or

(iv)    individuals who, on the Adoption Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Awards subject to such agreement; provided, however, that if no definition of
Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply.

If required for compliance with Section 409A of the Code, in no event will a
Change in Control be deemed to have occurred if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under U.S. Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of “Change in Control” under Section 409A of the
Code, and the regulations thereunder.

(j)    “Code” means the U.S. Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

(k)    “Committee” means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

 

20



--------------------------------------------------------------------------------

(l)    “Compensation Committee” means the Compensation Committee of the Board.

(m)    “Common Stock” means the Class A common stock of the Company.

(n)    “Company” StepStone Group Inc., a Delaware corporation.

(o)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form Registration Statement on Form S-8 or a successor form under
the Securities Act is available to register either the offer or the sale of the
Company’s securities to such person.

(p)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or to a Director will
not constitute an interruption of Continuous Service. If the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. In addition, if required
for exemption from or compliance with Section 409A of the Code, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under U.S. Treasury
Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder). A leave of absence will be treated as Continuous Service for
purposes of vesting in a Stock Award only to such extent as may be provided in
the applicable Award Document, the Company’s leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.

(q)    “Director” means a member of the Board.

(r)    “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months as provided in Sections 22(e)(3) and
409A(a)(2)(C)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

21



--------------------------------------------------------------------------------

(s)    “Effective Date” means the date of the underwriting agreement between the
Company and the underwriters(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering of the Company’s securities pursuant to a registration statement
filed and declared effective pursuant to the Securities Act.

(t)    “Employee” means any person providing services as an employee of the
Company or an Affiliate. However, service solely as a Director, or payment of a
fee for such services, will not cause a Director to be considered an “Employee”
for purposes of the Plan.

(u)    “Entity” means a corporation, partnership, limited liability company or
other entity.

(v)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(w)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company or any consolidated subsidiaries of the Company, (ii) any employee
benefit plan of the Company or any Subsidiary of the Company or any consolidated
subsidiaries of the Company or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary of the Company
or any consolidated subsidiaries of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company, or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.

(x)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock as
of any date of determination will be, unless otherwise determined by the Board,
the closing sales price for such stock as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the date of determination, as reported in a source the Board deems reliable.

(ii)    Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.

(iii)    In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

 

22



--------------------------------------------------------------------------------

(y)    “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and that qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code.

(z)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3 of the Exchange Act.

(aa)    “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.

(bb)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(cc)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.

(dd)    “Option Agreement” means an Award Document evidencing the terms and
conditions of an Option grant. Each Option Agreement will be subject to the
terms and conditions of the Plan.

(ee)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

(ff)     “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(gg)    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

(hh)    “Performance Period” means the period of time selected by the Board over
which the attainment of one or more performance goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock
Award. Performance Periods may be of varying and overlapping duration, at the
sole discretion of the Board.

(ii)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).

 

23



--------------------------------------------------------------------------------

(jj)    “Plan” means this 2020 Long-Term Incentive Plan of StepStone Group Inc.

(kk)    “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).

(ll)    “Restricted Stock Award Document” means an Award Document evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Document will be subject to the terms and conditions of the Plan.

(mm)    “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(nn)    “Restricted Stock Unit Award Document” means an Award Document
evidencing the terms and conditions of a Restricted Stock Unit Award grant. Each
Restricted Stock Unit Award Document will be subject to the terms and conditions
of the Plan.

(oo)    “Securities Act” means the U.S. Securities Act of 1933, as amended.

(pp)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(qq)    “Stock Appreciation Right Award Document” means an Award Document
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Award Document will be subject to the terms and
conditions of the Plan.

(rr)    “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, or a Performance Stock Award.

(ss)    “Stock Award Document” means an Award Document evidencing the terms and
conditions of a Stock Award grant. Each Stock Award Document will be subject to
the terms and conditions of the Plan.

(tt)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(uu)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

 

24